UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 31, 2012 AEMETIS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51354 26-1407544 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95014 (Address of principal executive offices) (Zip Code) (408) 213-0940 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) As previously disclosed in its Current Report on Form 8-K filed January 7, 2013, Aemetis, Inc. entered into an Agrement for Repayment of Notes by Share Issuance with Laird Q. Cagan.This Form 8-K/A amends the Current Report on Form 8-K referred to above to correct the interest and fees outstanding as of December 31, 2012 under the Credit Agreement. Items 1.01 Entry Into Material Agreement/3.02 Unregistered Sales of Equity Securities On December 31, 2012, Aemetis International, Inc. (“Borrower”) entered into an Agreement for Repayment of Note by Share Issuance (“Repayment Agreement”) with Laird Q. Cagan for himself and as agent for other holders of interests in (“Holders”) Borrowers Revolving Line of Credit Agreement dated August 17, 2009, amended October 15, 2012 (the “Credit Agreement”).Pursuant to the Repayment Agreement, the Company issued to the Holders an aggregate of 9,062,900 shares of common stock in payment for principal, interest and fees outstanding under the Credit Agreement.As of December 31, 2012, the remaining principal balance under the Credit Agreement was $421,885 and the remaining accrued and unpaid interest and fees outstanding under the Credit Agreement was $1,118,189. The issuance of these shares was made in reliance on Rule 506 of Regulation D, as promulgated by the Securities and Exchange Commission under the Securities Act.The Holders have each represented that they are “accredited investors” as defined in the Securities Act of 1933 and are acquiring the Shares for investment only and not with a view towards, or for resale in connection with, the public sale or distribution thereof. The foregoing description of the Repayment Agreement is only a summary and does not purport to be complete and is qualified in its entirety by reference to the full text of the Repayment Agreement , which is filed as Exhibit 10.1 hereto and which is incorporated herein by reference. 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Agreement for Repayment of Note by Share Issuance dated December 31, 2012, among Laird Q Cagan and certain other holders of Borrower’s promissory note; and Aemetis International, Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEMETIS, INC. Date: February 26, 2013 By: /s/Eric A. McAfee Name: Eric A. McAfee Title: President and Chief Executive Officer 3
